Case 8:17-cv-02486-CEH-SPF Document 65 Filed 10/17/18 Page 1 of 2 PageID 1093



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

                                        CLERK’S MINUTES
                                      Miscellaneous Hearing
                                    Claim Construction Hearing

                             Case Number: 8:17-cv-2486-T-36MAP


BIG STIK MANUFACTURING, INC.,                         Plaintiff’s Counsel: James Michael Matulis
                                                      and Ricky Lynn Thacker
                       Plaintiff,


v.

PITBULL TOOLS AND SUPPLIES LLC,                       Defense Counsel: Brad F. Barrios and Ryan
RICARDO CUYAR, ORLANDO AYALA                          Mark Corbett
and R & K TOOLS AND SUPPLIES,
LLC,

       Defendants.

 Judge:     Charlene Edwards Honeywell            Court Reporter:   Sharon Miller


 Deputy     Bettye Samuel                         Interpreter:      N/A
 Clerk:
 Date:      October 17, 2018                      Time:             10:14 AM – 1:13 PM
                                                  Total:            2 hours 59 minutes

Court in session and counsel identified for the record.

The Court addressed counsel.

Counsel advised the Court that they agree to the following claim construction for the second
disputed claim: A First Member and a Second Member Positioned on Opposing Sides of the Pin
Lever, Each Member Raised with Respect to the First Pole.

Technology tutorial and prosecution history by counsel.

The Court heard argument on the following U.S. Patent No. 8,434,802 terms:
   1. Said Pin Lever Depressed for Positioning Said Pin into Said Retracted Position.
   2. A Bridge Member Extending and Coupled to Said First Pin Column and Said Second Pin
      Column
   3. Said Bridge Member Having a Bridge Bore for Receiving Said Pin
Case 8:17-cv-02486-CEH-SPF Document 65 Filed 10/17/18 Page 2 of 2 PageID 1094



   4. A Pin Slidably Engaging Within Said Pin Lever Between a Retracted Position and a
      Protruded Position

Closing argument by counsel.

The Court takes this matter under advisement and will issue a written order.

Court adjourned.




                                               -2-
